Judgment, Supreme Court, Bronx County, entered on April 5, 1974, dismissing the complaint herein and awarding judgment to the defendants, after trial on the issue of liability, unanimously affirmed, without costs and without disbursements. The verdict of the jury is supported by the record and plaintiff does not claim otherwise. His contention that the trial court improperly limited his proof to a specific defect in the gear assembly is without merit. It was plaintiff who moved for and obtained permission to serve a further amended bill of particulars wherein he alleged such specific defect and it was plaintiff’s expert who, by his testimony, attempted to establish that the accident was caused by such defect. A question of fact was thus raised, which the jury determined adversely to the plaintiff. We have examined the other points urged by plaintiff and find them to be without merit. Concur—Markewich, J. P., Lupiano, Tilzer, Capozzoli and Lane, JJ.